Citation Nr: 1533182	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, N.S.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946.

This matter came to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied, in pertinent part, entitlement to service connection for anxiety and stress, depression, and PTSD.  The issue has been recharacterized above to encompass the claim of service connection for an acquired psychiatric disability.  This matter was remanded in August 2013 and February 2015.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A diagnosis of PTSD conforming to the DSM-V has not been rendered at any time during the pendency of this claim.
 
2.  An acquired psychiatric disorder other than PTSD has not been diagnosed at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression, anxiety, and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In April 2011 and August 2011, the RO sent the Veteran letters.  The April 2011 letter was sent prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 04/19/2011 VBMS entry, VCAA/DTA Letter.  No additional notice is required. 

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issue was identified, the undersigned asked questions designed to elicit evidence that could substantiate the claim.  For these reasons, the requirements under Bryant have been met.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All necessary development has been accomplished, to include substantial compliance with the Board Remands (see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)), and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records are on file as are identified post-service treatment records.  
The Veteran was afforded a VA examination in March 2014 and an addendum opinion was proffered in April 2015.  There is no argument or indication that the examinations or opinions collectively are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b) (1998), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998). (overruled on other grounds).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2013); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  In this case, the evidence establishes that the Veteran served in Iraq from 2003 to 2004 in support of Operation Iraqi Freedom (OIF) and it is conceded that he experienced stressors related to his fear of hostile military or terrorist activity.

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fifth Edition (DSM-V) (for claims such as this one, which have been certified to the Board on or after August 4, 2014).    

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has claimed entitlement to service connection for anxiety, stress, depression, and PTSD due to his period of active service.  

At the time this matter was initially remanded in August 2013, the post-service medical evidence did not reflect any psychiatric diagnoses, to include depression, anxiety, or PTSD.  

In November 2010, the Veteran underwent an evaluation with a mental health social worker.  See 05/05/2014 VBMS entry, CAPRI at 90. It was noted that he had no need for therapy and he did not want to be seen for any other counseling.  He denied any need for counseling for PTSD issues.  He reported having no PTSD symptoms even though he is a combat Veteran from World War II and was exposed to death and dying.  He denied any sleep problems, nightmares, or any other intrusive thoughts.

At the Board hearing, the Veteran testified that he gets depressed and he suggested he may experience nightmares but stated he likes to remain quiet about his symptoms.  See 07/12/2013 Virtual VA, Hearing Testimony at 7, 9.

In light of the Veteran's assertions, the Board instructed in the August 2013 Board Remand that the Veteran should be afforded a VA examination to assess whether has a psychiatric disability due to his experiences during active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see 08/09/2013 VBMS entry, BVA Decision.

In March 2014, the Veteran underwent a VA examination.  See 05/05/2014 VBMS entry, CAPRI at 7.  The examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-V criteria and that he does not have a mental disorder that conforms with DSM-V criteria.  

In formulating these opinions, the examiner noted review of the Veteran's claims folder.  The examiner stated that to date there are no VA mental health treatment records of any kind from VA.  The examiner stated that he did not see any mental health diagnosis of any kind appearing on the Veteran's VA problem list from any facility.  The examiner stated that there was no diagnosis of PTSD, depression, nor any other mental health disorder.  The examiner stated that if a subsequent important document comes to light, he would be willing to consider the additional information and re-evaluate his opinion.

In January 2015, the Veteran submitted records from the St. George Vet Center.  See 01/14/2015 VBMS entry, Medical Treatment Record - Government Facility.  He initially sought treatment at the Vet Center in July 2014.  In January 2015, the Veteran underwent an evaluation with a psychologist wherein PTSD was diagnosed.  

In light of the diagnosis of PTSD reflected in the Vet Center records, an addendum opinion was sought from the March 2014 VA examiner or another qualified examiner.

In April 2015, another VA clinical psychologist reviewed the evidence of record, to include the Vet Center records.  See 04/06/2015 VBMS entry, C&P Exam.  After review of the claims folders, to include records from the St. George Vet Center, DD Form 214, VA medical records, records from the Department of Defense, other health care facilities, and psychological literature, the examiner opined that the Veteran does not have a psychiatric disability.  The examiner noted that the Veteran was evaluated in March 2014 and did not endorse experiencing any clinically significant levels of distress and also did not endorse any functional impairment in any domain.  Throughout the March 2014 examination, the examiner provided examples of symptoms or absence of symptoms, and also discussed his psychosocial functioning.  The evaluator systematically addressed all PTSD symptoms, and also addressed symptoms associated with other psychiatric disorders.  The examiner indicated that the March 2014 documentation indicates that a thorough and accurate exam was conducted.  

The examiner noted that the Veteran's treatment records from St. George Vet Center are significantly less comprehensive in their documentation.  While Dr. S., the treatment provider for the Veteran, diagnosed the veteran with PTSD, he did so without providing adequate supporting evidence.  For example, while he reported that the Veteran has experienced a "marked cost in quality of life," he did not further elucidate and provide examples of how the Veteran's symptoms were allegedly impairing his functioning.  Further, while Dr. S. noted that the Veteran endorsed experiencing some symptoms of PTSD, he did not provide any information regarding the frequency or intensity of these symptoms.  According to the DSM-5, "it is not sufficient to simply check off the symptoms in the diagnostic criteria to make a mental disorder diagnosis" (American Psychiatric Association, [APA], 2013).  The DSM-5 is designed as a diagnostic instrument to be utilized simultaneously with appropriate clinical judgment, particularly with regard to symptom presentation.  "The relative severity and valence of individual criteria and their contribution to a diagnosis require[s] clinical judgment," (APA, 2013).  Dr. S. mentioned the Veteran experiencing a list of symptoms, but did not provide any indication of severity, frequency, onset, or relation to PTSD criterion A stressors or military service.  Further, he provided no evidence indicating that the Veteran is or was experiencing any disturbances "that cause clinically significant distress or impairment in social, occupational, or other important areas of functioning," (APA, 2013).

Additionally, throughout the treatment notes from St. George Vet Center, Dr. S. did not utilize an empirically validated treatment for PTSD that is common practice within the VA Health Care System, as well as in the practice of psychology.  Further, he did not describe any symptom severity, frequency, or change over time throughout sessions.  Additionally, from the treatment notes, it appears that the Veteran has been primarily concerned about psychosocial stressors, and not stressors related to PTSD criterion A stressors or military related stressors.  While the Veteran's March 2014 VA examination provides a through and in-depth exploration regarding any symptoms and potential association to the Veteran's military stressors and concludes with supporting evidence that there is no diagnosis, Dr. S. does not provide any evidence to support his claims of the Veteran having military related PTSD.

The Veteran's March 2014 VA examination noted that the Veteran was happily married to his wife for 63 years before she passed away and denied all occupational difficulties throughout his life.  Further, he denied all current functional impairments.  The examiner also noted that the Veteran's records from St.
George Vet Center state, "he did not feel he needed mental health care."  The examiner explained that individuals can seek mental health treatment for many different reasons, and a psychiatric diagnosis is not a prerequisite for mental health treatment.  After reviewing all of the evidence, it does not appear that the Veteran has a psychiatric disability, and any symptoms that are present for the Veteran are less likely than not (less than 50/50 probability) related to the Veteran's period of active service during World War II.

Based on the April 2015 VA examiner's opinion and explanation, the Board cannot accept Dr. S.' diagnosis of PTSD.  As the April 2015 examiner explained, the diagnosis was not consistent with the DSM-V criteria.  Dr. S. indicated that the Veteran was experiencing a list of symptoms, but did not provide any indication of severity, frequency, onset, or relation to PTSD criterion A stressors or military service.  Likewise, Dr. S. did not provide evidence as it relates to his social and occupational functioning.  

The Board accepts the VA examiners' opinions as being the most probative medical evidence on the subject.  As detailed, the initial March 2014 VA examination was based on the medical records on file at that time and mental status examination of the Veteran.  The April 2015 addendum opinion was based on review of the additional medical records and review of the findings of the March 2014 VA examiner.  Both examination reports contain detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429   (1995).  As the Board has accepted these opinions as the most probative, it follows that the preponderance of the evidence does not establish that the Veteran has an acquired psychiatric disability, to include depression, anxiety, or PTSD.  

In the absence of proof of current disabilities of an acquired psychiatric disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of an acquired psychiatric disability, to include PTSD, the Board must conclude the Veteran does not currently suffer from such disabilities.  Without competent evidence of a diagnosis of an acquired psychiatric disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Moreover, an acquired psychiatric disability, to include PTSD, is not the type of disability that is capable of being diagnosed by a lay person; it requires examination and testing.  Thus, the Veteran's assertions do not constitute competent evidence of a diagnosis of an acquired psychiatric disability, to include PTSD.

Absent a showing of an acquired psychiatric disability, to include PTSD, service connection cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for an acquired psychiatric disability, to include depression, anxiety, and PTSD is denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and PTSD, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


